CRAMER, Justice.
This is an appeal from a decree of the trial court which refused appellant a divorce and granted appellee a divorce on a cross-action; also partitioned real property of, the parties, one-half to each party; also disposed of the personal property. The only assignment is directed to that portion of the judgment which so partitioned the real property.
It is undisputed that the parties consummated a common-law marriage in 1929; that such marriage was dissolved by divorce decree in 1944; that during that marriage the two pieces of real estate involved here were acquired; that the decree in 1944 did not partition such property; and that about two years after such decree, in 1946, appellant secured two quitclaim deeds from appellee, one for each piece of property, the recited consideration in one deed being $1, and in the other $200. Appellee and appellant remarried in 1947. On the hearing here appealed from appellee contended that she did not receive the $200; that the instruments were signed by her only in order that appellant might sell the property and give 'her one-half of the proceeds. Appellant denied this, asserting that the deeds evidenced an outright sale and that the $200 was paid to appellee. The quitclaim deeds were filed for record after the second marriage and shortly before the present divorce suit was filed.
Under this record, the parties, upon first divorce, became tenants in common of the two tracts of land. Williamson v. Gore, Tex.Civ.App., 73 S.W. 563 (writ refused).
During the time they were single, they dealt with each other at arm’s length and on the same basis as if they were strangers. Myers v. Crenshaw, 116 S.W.2d 1125 (Syl.21); Id., 134 Tex. 500, 137 S.W.2d 7.
The title to the property owned by them at.the time they entered into the second marriage, was fixed as of that time.
Upon the. trial of the second divorce suit the district court had jurisdiction to determine title to such property as between the parties, which included the right to .deter-miné its status as either separate or community, -and to set aside each party that which was his or her separate property and to make such disposition as to that which was community as the facts justified; also, as a part of such determination, to hear and determine the question of the validity of the quitclaim deeds, considering, among other facts, their relationship to each other at that time. Art. 4638, R.C.S.1925.
The trial court having determined such questions, we have only to examine the record to see that her determination is sustained by substantial evidence and is not against the great preponderance of the evidence. This we have done, and, finding that the trial court’s judgment is sustained by the evidence and is not against the preponderance of the evidence, conclude- that the judgment below should be affirmed. It is so ordered.
BOND, C. J., dissents'.